Citation Nr: 0522522	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  03-22 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran, his wife and a friend


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to May 
1969.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in No. Little Rock, Arkansas.  The veteran 
testified at a hearing at the RO in July 2004.  A transcript 
of that hearing is of record.  

On May 16, 2005, the veteran appeared and offered testimony 
at a hearing before the undersigned Veterans Law Judge 
sitting at the No. Little Rock, Arkansas RO.  A transcript of 
that hearing is also of record.  At that hearing, the veteran 
submitted additional evidence, and waived his right to 
initial review by the RO.  See 38 C.F.R. § 20.1304 (2004).  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.  

2.  The veteran served in Vietnam.  

3.  The record establishes that the veteran has a diagnosis 
of PTSD.  

4.  While it is not established that the veteran engaged in 
combat during service, there is sufficient supporting 
evidence to establish an in-service stressor upon which to 
base the diagnosis of PTSD.  


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f), 4.125(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA).

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This Act is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before that date and not yet final.  This new 
law eliminates the concept of a well-grounded claim and 
redefines VA's obligations insofar as properly notifying and 
assisting veterans in developing their claims.  In view of 
the Board's decision to allow the veteran's claim for service 
connection for PTSD, there is no need to discuss VA's 
compliance with the VCAA.  


II.  Factual Background.

The record indicates that the veteran served in Vietnam from 
May 1968 to May 1969.  His military occupational specialty 
(MOS) was helicopter repairman.  His DD Form 214 indicates 
that he was awarded the Vietnam Service Medal, the National 
Defense Service Medal, the Vietnam Campaign Medal, and the 
Aircraft Crewman Badge.  The veteran's military personnel 
records also show that he was assigned to the 120th Assault 
Helicopter Company in Vietnam, and he served as a Crew Chief.  
He participated in the "7th Campaign."  

The service medical records, including the September 1966 
enlistment examination as well as the February 1969 
separation examination, are silent for a psychiatric 
disorder, including PTSD.  

The veteran's claim for service connection for PTSD (VA Form 
21-4138) was received in June 2002.  Submitted in support of 
the veteran's claim was a statement, dated in July 2002, 
wherein he reported an incident that occurred during the 1969 
Tet Offensive, when the North Vietnamese took a perimeter 
bunker adjacent to his unit's airfield; they held the bunker 
for several hours.  The veteran also indicated that they came 
under rocket attack while pulling CQ duty; he stated that he 
heard the shrapnel hitting above his head as he approached 
the bunker.  Attached to the above statement was a PTSD 
questionnaire, wherein the veteran indicated that he was 
assigned to the 120th Assault Helicopter Company, and was in 
Long Binh during the Tet offensive of 1969.  

Also submitted in support of the claim were VA outpatient 
treatment reports, dated from December 2000 through June 
2002, reflecting treatment for several disabilities, 
including PTSD.  During a clinical visit in April 2002, it 
was noted that the veteran presented to the clinic with a 
chief complaint of anxiety.  He reported a problem with 
anxiety for the past 6 to 8 years; however, he was unclear as 
to the cause of his anxiety.  The veteran also reported 
difficulty sleeping for the past 30 years.  The veteran 
reported being a gunner in Vietnam, with occasional 
nightmares associated with his experiences as a gunner; he 
also reported a problem with avoidance and hyperarousal.  
Following a mental status examination, the veteran was 
diagnosed with PTSD.  A June 2002 treatment report also 
reflects a diagnosis of PTSD.  

Received in December 2002 was a copy of a Citation, 
indicating that the veteran was awarded The Air Medal, for 
his participation in aerial flights, in support of combat 
ground forces in the Republic of Vietnam, during the period 
from September 5, 1968, to February 8, 1969.  

VA outpatient treatment reports, dated from August 2002 to 
January 2003, indicate that the veteran continued to receive 
clinical evaluation and treatment for several disabilities, 
including PTSD.  During a clinical visit in August 2002, the 
veteran reported problems with flashbacks and anxiety.  The 
pertinent diagnosis was PTSD.  When seen in October 2002, the 
veteran complained of mild anxiety and insomnia.  He was 
again given a diagnosis of PTSD.  Similar complaints and 
diagnosis were reported in January 2003.  

At his personal hearing in July 2004, the veteran indicated 
that he was a Crew Chief aboard a combat helicopter; he 
stated that he flew missions during periods of combat, as a 
result of which he occasionally came under fire.  The veteran 
noted that he was attached to the 98th Transportation 
Detachment; he noted that they flew infantry troops and 
artillery troops to their positions in the field.  During 
those missions, they often came under enemy fire.  The 
veteran reported one occasion when they were conducting a 
search for a downed pilot, they came under fire and the pilot 
had to do evasive maneuvering to avoid being hit.  The 
veteran testified that on one occasion, the enemy got into 
one of the bunkers and began firing upon them.  The veteran 
reported that, in addition to being a Crew Chief, he was also 
a door gunner.

On the occasion a VA examination in September 2004, the 
veteran reported having dreams and difficulty sleeping.  The 
veteran also reported being hypersensitive to noises at 
night.  He denied having intrusive thoughts of Vietnam.  The 
veteran reported uncomfortable in crowds.  On mental status 
examination, the veteran was fully cooperative and gave no 
reason to doubt the information he provided.  He appeared 
quite dysphoric and anxious.  Speech was within normal 
limits, with regard to rate and rhythm.  Eye contact was 
limited.  The veteran's mood was depressed and anxious; his 
affect was appropriate to content.  The veteran's thought 
processes and associations were logical and tight, with no 
loosening of associations nor any confusion noted.  No gross 
impairment in memory was observed, and the veteran was 
oriented in all spheres.  No hallucinations or delusions were 
noted during the examination.  Insight and judgment were 
adequate.  The veteran denied suicidal and homicidal 
ideations.  The diagnosis was PTSD, not found.  

The examiner stated that although the veteran reported some 
symptoms consistent with the diagnosis of PTSD, he did not 
report nightmares dealing with his military experiences nor 
did he report intrusive thoughts.  The examiner observed that 
an August 2002 mental hygiene clinic note referred to 
flashbacks, but provided little information that could 
document symptoms consistent with PTSD.  Nonetheless, the 
examiner did note that that treatment report did yield a 
diagnosis of PTSD.  The examiner stated, "it is possible 
that the veteran could in fact have PTSD, although he simply 
did not report those symptoms in today's examination."  The 
examiner also stated that he did believe that the veteran was 
depressed, and it was as likely as not that his depression 
stemmed from his military experiences.  

At his personal hearing in May 2005, the veteran indicated 
that as an Aircraft Crew Chief, he was assigned to do pre-
flight checks.  He noted that the gunner sat on the right 
side of the aircraft, and the Crew Chief sat on the left 
side; as a result, he occasional operated as a gunner as 
well.  He testified that his unit provided fire support for 
ground troops.  The veteran indicated that while transporting 
a group of soldiers, they drew enemy fire, and he became 
fearful for his life.  The veteran reported that there was 
also an attack on his bunker while in Vietnam.  He indicated 
that he had difficulty sleeping, and occasionally heard 
voices.  The veteran's wife testified that he had difficulty 
with crowds and noises; she also noted that he talked in his 
sleep.  She also testified that the veteran experienced 
nightmares and difficulty sleeping; she indicated that he 
often woke up during the night to check and secure the house.  

Submitted at the hearing was a copy of a certificate of The 
Air Medal, which was issued to the veteran in June 1969, for 
his participation in aerial flights in the Republic of 
Vietnam during the period from February 9, 1969, to May 9, 
1969.  

Also submitted at the hearing was the report of a psychiatric 
evaluation, conducted in April 2005, indicating that he was 
seen with complaints of nightmares, poor sleep patterns, 
memory loss, and mild anxiety.  The veteran described sleep 
disturbance 2 to 3 times per week, caused by nightmares and 
anxiety.  The veteran indicated that he was exposed to 
traumatic events in the Vietnam War, and stated that he was 
diagnosed with PTSD in 2002.  It was noted that the veteran 
became tearful and upset when discussing the past trauma.  
The examiner noted that the veteran exhibited a tendency to 
minimize his issues, although they were clearly disruptive to 
him emotionally.  The veteran reported being a Crew Chief on 
a helicopter during the Vietnam War.  His job included 
dropping soldiers into combat, and picking them up.  He 
recalled an attack on his base, and described rocket fire 
with shrapnel striking metal all around him.  Following a 
mental status examination, the veteran was diagnosed with 
PTSD.  Also submitted was the report of a psychological 
evaluation, conducted by Ken Counts, Ph.D., dated in May 
2005, indicating that it was his opinion that the veteran had 
Vietnam Ear PTSD.  

III.  Pertinent Laws, Regulations, and Court Precedents.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Furthermore, service connection may also be granted 
for a disease initially diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2003); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2004).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (1999); 65 Fed. Reg. 
6257(2000).  

The fact that a veteran, who had a noncombatant military 
occupational specialty, was stationed with a unit that was 
present while enemy attacks occurred would strongly suggest 
that he was, in fact, exposed to such attacks.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  In other words, the 
veteran's presence with the unit at the time such attacks 
occurred corroborates his statement that he experienced such 
attacks personally.  A stressor need not be corroboration in 
every detail.  Suozzi v. Brown, Vet. App. 307, 311 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.  

The provisions of 38 C.F.R. § 3.304(f), lay out three 
elements necessary to establish service connection for PTSD.  
The record contains clear diagnoses of PTSD, which are 
presumed to be in accordance with 38 C.F.R. § 4.125.  Cohen 
v. Brown, 10 Vet App 128 (1997).  These diagnoses came in VA 
outpatient treatment records, and in private treatment 
reports, dated in April and May 2005.  These diagnoses were 
based on stressors that the veteran reportedly experienced 
while serving in Vietnam.  Although a September 2004 VA 
examination report indicated that PTSD was not found, the 
examiner stated that it was possible that the veteran did 
have PTSD, though he did not report those symptoms on the 
current examination.  The examiner added that it was his 
belief that the veteran suffered from depression as a result 
of his experiences in Vietnam.  

The VA examiner did not render a diagnosis of PTSD as he 
determined that the veteran did not satisfy a sufficient 
number of the criteria needed for a diagnosis of PTSD.  The 
physician's assessment is entitled to significant probative 
value since it was based on a detailed account of the 
veteran's history and symptomatology and on clinical 
findings.  However, the Board finds noteworthy that, at 
minimum, the physician's report suggests that it was possible 
that the veteran could in fact have PTSD.  He also noted that 
the veteran suffered from depression, which he attributed to 
the veteran's experiences in Vietnam.  

The veteran has also provided the reports of two private 
mental health clinicians who examined him subsequent to the 
VA psychiatric examination.  These examiners found that the 
veteran displayed the full symptom complex of PTSD, and the 
clinicians linked his symptomatology to his Vietnam combat 
experiences.  Moreover, statements from the veteran's spouse 
describe behavior, which is susceptible to lay observation, 
such as disturbed sleep and difficulty with crowds, and her 
statements tend to corroborate the complex of symptoms the 
veteran has reported to clinicians.  Finally, the veteran has 
testified to having multiple symptoms recognized as typical 
of an individual suffering from PTSD, and the Board finds his 
testimony to be credible.  

The fact that the service personnel records show the veteran 
participated in one campaign, he was assigned to an Assault 
Helicopter unit, and he received Air Medals for flights over 
hostile territory in support of ground forces, establishes 
sufficient verification of his alleged personal exposure to 
stressful events in Vietnam.  Pentecost v. Principi, 16 Vet. 
App. 124, (2002).  Moreover, the circumstances of his 
military service as evidenced in the service records are 
suggestive of probable exposure to stressful events upon 
which to base a diagnosis of PTSD.  

In sum, there is credible evidence of an inservice stressor, 
one of the criteria for establishing service connection for 
PTSD.  The other two criteria needed to establish service 
connection for PTSD are also satisfied since there is medical 
evidence diagnosing the condition in accordance with 
pertinent criteria and such medical evidence establishes a 
link between current symptoms and inservice stressors.  
Following a comprehensive analysis of the record, including 
service medical and personnel records, post-service VA 
psychiatric evaluation/treatment records and the hearing 
transcripts from testimony given by the veteran, it becomes 
evident that the record contains pertinent findings of PTSD 
which may not be dissociated from the probable stressful 
events encountered by the veteran in Vietnam.  Resolving 
benefit of the doubt in the veteran's favor, the Board 
concludes that service connection for PTSD is warranted.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).  


ORDER

Service connection for PTSD is granted.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


